DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 26-27, 29, and 32-36 are amended.
Claims 6 and 8-22 are canceled.
Claims 1-5, 7, and 23-36 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant’s amendments to claims 33-36 to recite a non-transitory computer-readable media overcomes the rejection related to transitory propagating signals.  Therefore, that rejection is withdrawn.
Applicant contends that the claims are directed towards patent eligible subject matter.  First, Applicant contends that the claims recite a practical application, specifically the amended element “authenticating the user with the identity information stored in the blockchain”.  Applicant contends that the claim now recites an improvement to the technology of authorizing electronic transactions.  Examiner respectfully disagrees.  For example, authenticating a user with identity information stored in a database would be part of managing relationships or interactions between people.  That the claim uses a blockchain as a datastore rather than a database is recited at a sufficiently high level of generality that it serves to simply link the use of the judicial exception to See Patent Eligibility Guidance October 2019 Update, p. 13.  Therefore, Applicant’s contention that the claims recites an improvement to authorizing electronic transactions appears to be an improvement in a judicial exception, which is not an improvement in technology.  Therefore, Applicant’s contention that the claims recite a practical application is unpersuasive.
Applicant further contends that claims 1 and 26 apply the judicial exception in some other meaningful way, specifically using identity information stored on a blockchain.  However, as discussed above, at the current level of generality using data on a blockchain, rather than a conventional database, to perform authentication generally links the use of the judicial exception to a particular technological environment, i.e., the blockchain environment.  Therefore, Applicant’s contention that the claims apply the judicial exception in some other meaningful way is unpersuasive.
Applicant next contends that the claims recite significantly more than the judicial exception.  Examiner respectfully disagrees because, as discussed above, using information stored in a blockchain to authenticate an identity recites an abstract idea that is generally linked to the blockchain environment.  Therefore, Applicant’s contention that the claims recite significantly more than the abstract ideas is unpersuasive. 
Applicant also contends that “digitally encrypting” is not a Mental Process.  Examiner maintains that encrypting, as recited at its current level of generality, is a Mental Process.  Examiner agrees that encrypting digitally cannot be performed in the human mind.  However, the 
Accordingly, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-5, 7, and 23-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on April 22, 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, and 23-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter, of patent eligible subject matter.  Here, claims 1-5, 7, and 
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of authorizing transactions between parties based on whether the parties trust each other.  In particular, the claim recites storing encrypted identity information prior to authorizing a transaction.  The claim also recites storing trust relationships between users.  A transaction is authorized, which includes authenticate a user to a transaction with the stored identity information.  A record of the transaction is then stored.  In other words, the claim recites both Mental Processes as well as Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements as defined by the 2019 PEG:
digitally encrypting identity information for a person and storing the encrypted identity information in a blockchain as part of enrolling the person as a user in a blockchain-based economic identity and transaction platform, wherein the enrolling is performed prior to authorizing transactions or storing records of transactions involving the user; 
storing, in the blockchain, records of trust relationships between the user and other users; 
authorizing transactions between the user and one or more of the other users with whom the user has formed a trust relationship, wherein the authorizing comprises authenticating the user with the identity information stored in the blockchain; and 
storing records of the transactions in the blockchain, wherein at least some of the transactions and identity information contribute to an economic identity of the user.
See MPEP 2106.05(g).  Therefore, the claim fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as discussed above, digitally encrypted identity information See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claims 29 and 33: Claims 29 and 33 recite abstract ideas similar to those discussed above in connection with claim 1.  However, claims 29 and 33 fail to recite any additional elements to those discussed above that could recite a practical application.  Therefore, claims 29 and 33 also fail to recite a practical application or significantly more than the abstract ideas.
Accordingly, claims 29 and 33 are rejected as being directed towards patent ineligible subject matter.

Per Claims 2-5, 7, 23-28, 30-32, and 34-36: Claims 2-5, 7, 23-28, 30-32, and 34-36 have also been analyzed according to the 2019 PEG.  However, the subject matter of these claims fails to recite patent eligible subject matter for the following reasons:
Claim 2 recites the additional element of providing identity data to a requesting party.  However, this is insignificant extra-solution activity as it fails to place a meaningful limit on the abstract ideas.  See MPEP 2106.05(g).  Further, it is well-understood, routine, and conventional activity as it recites transmitting data over a network.  See 
Claim 3 recites data that comprises the economic identity.  This simply further describes the abstract ideas identified in claim 1.
Claim 4 recites data that comprises the economic identity.  This simply further describes the abstract ideas identified in claim 1.
Claim 5 recites the abstract idea of using an image of a person to authorize a transaction, which is a Certain Method of Organizing Human Activities.
Claim 7 recites additional details of the transaction.  This simply further describes the abstract ideas identified in claim 1.
Claims 23, 30, and 34 recite the abstract idea of accepting a request from another user to establish the trust relationship, which is a Certain Method of Organizing Human Activities.  Further, the enrollment engine to enroll a user is an instruction to apply the abstract ideas using a computer and the permissioned blockchain generally links the use of the abstract idea to a particular technological environment.
Claims 24, 31, and 35 recite the abstract idea of establishing an identifier for a person, which is a Certain Method of Organizing Human Activities.  The storing information is insignificant extra-solution activity as it fails to place a meaningful limit on the abstract ideas (see MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is storing information in memory (see MPEP 2106.05(d)(II)).
Claim 25 recites the abstract idea of designating information as the unique identifier, which is a Certain Method of Organizing Human Activities.
Claims 26, 32, and 36 recite the abstract idea of determining a recipient of the transaction, general first authentication data, verifying the first authentication data, decrypting an image of the recipient, generating second authentication data, and see MPEP 2106.05(g)) and well-understood, routine, and conventional activities as sending and receiving data over a network (see MPEP 2106.05(d)(II)).
Claim 27 recites the additional elements of requesting and receiving data.  However, this is insignificant extra-solution activities as it fails to place meaningful limits on the abstract ideas (see MPEP 2106.05(g)) and well-understood, routine, and conventional activities as sending and receiving data over a network (see MPEP 2106.05(d)(II)).
Claim 28 recites the abstract idea of establishing a trust relationship between users to a transaction, which is a Certain Method of Organizing Human Activities.  It also recites the additional elements of storing various data in the blockchain.  However, these additional elements fail to recite a practical application because it recites insignificant extra-solution activities as they fail to place meaningful limits on the abstract ideas.  See MPEP 2106.05(g).  Further, they also recite well-understood, routine, and conventional activities as storing information in memory.  See MPEP 2106.05(d)(II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 23, 30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,397,985 to Seger, II et al. in view of U.S. Patent Pub. No. 2011/0137789 to Kortina et al. and U.S. Patent Pub. No. 2011/0276492 to Graves et al.
Per Claim 1: Seger discloses:
A computing device comprising one or more processors and one or more computer-readable storage media having stored therein computer-executable instructions for causing the one or more processors, when programmed thereby, to perform operations comprising: (see 
digitally encrypting identity information (e.g., know your customer information) for a person and storing the encrypted identity information in a blockchain as part of enrolling the person as a user in a blockchain-based economic identity and transaction platform; (see Seger at 14:42-45: At operation 324, the second information may be encrypted. The second information may be encrypted with a second public key associated with the second party.  See also 15:2-5: At operation 340, ledger 302 may reach a consensus via a consensus protocol. At operation 342, a new instance of the distributed ledger, including the addition of the second information transaction 330, may be created and distributed.  See also 6:7-11: Continuing the non-limiting example, the information may include and/or be associated with one or more of know your customer (KYC) data; anti-money laundering (AML) data; and/or other financial data.  See also 5:36-44: In some implementations, the distributed ledger may include one or more of a public ledger, a blockchain, a consensus ledger, a distributed database, and/or another verified record log. In some implementations, the distributed ledger may include a public distributed ledger. By way of non-limiting example, the public distributed ledger may include a Ripple® ledger. In some implementations, the distributed ledger may include a private distributed ledger provided and/or managed by system 100.)
However, Seger, fails to disclose, but Kortina, an analogous art of trust-based transactions, discloses:
wherein the enrolling is performed prior to authorizing transactions or storing records of transactions involving the user; (see Kortina at ¶ 54: Initially, a user signs up through a process via various modules and links. In one embodiment the user enters into the user profile in the trust based transaction system personal profile information, for 
storing records of trust relationships between the user and other users; (see Kortina at ¶ 35: The financial trust graph is a sum-total of data stored in the system database (or databases) about individuals, their relationships to other entities, and their relationships to each other via trusted financial links. The financial trust graph may be used to generate information and quantifiable statistics about the trustworthiness of individuals and groups. The system also includes financial trustworthiness algorithms based on the profiles and connections established in the system.  See also ¶ 53: In a third state 280, each user trusts the other user. In this state, user B can pull money from user A without further authorization from user A. Likewise, user A can pull money from user B without further authorization from user B.)
authorizing transactions between the user and one or more of the other users with whom the user has formed a trust relationship; and (see Kortina at ¶ Now, turning to transactions 1 and 2, when Bill requests 528, 530 money from Steve, the transaction is already authorized (or pre-approved) by Steve because of the trusted financial link. Accordingly, once the request is made by Bill, Steve now can decide to reject 532 the transaction up to some predefined time period, e.g., 24 hours, after the transaction is initiated. A message can be sent to Bill and/or Steve if the transaction is rejected. If the transaction is not rejected within the predetermined time period, Steve's account is debited 534, 536.)
storing records of the transactions, wherein at least some of the transactions and identity information contribute to an economic identity of the user. (see Kortina 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seger with Kortina.  One of ordinary skill in the art would have been motivated to modify Seger to store trust relationships and records of transactions in the blockchain as opposed to the databases storing such information in Kortina to make such information and transactions more difficult to repudiate, thereby reducing fraud.
However, the combination of Seger and Kortina fails to disclose, but Graves, an analogous art of authenticated transactions, discloses:
wherein the authorizing comprises authenticating the user with the identity information stored in the blockchain; (see Graves at ¶ 38: The authentication service 130 then transmits 250 to the seller 120 a response to the seller's original request. The response includes whether the buyer 110 is authorized to use the payment instrument.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kortina to authenticate the user when authorizing the transaction as disclosed in Graves.  One of ordinary skill in the art would have been motivated to do so to reduce the number of fraudulent transactions.

Per Claims 29 and 33: Claims 29 and 33 recite subject matter similar to that discussed above in connection with claim 1.  Accordingly, claims 29 and 33 are rejected using a similar rationale as claim 1.

Per Claim 2: The combination of Seger, Kortina, and Graves discloses the subject matter of claim 1, from which claim 2 depends.  Seger further discloses:
wherein the operations further comprise providing the economic identity of the user to a requesting party, (see Seger at 8:29-38: In some implementations, information component 132 may receive second information from one or more parties. The second information may include a response to information presented to the given party that is included in a given payload of a given information transaction intended for (e.g., received by) the given party. Information component 132 may be configured to receive second information from the first party. The second information may include a communication for the second party (e.g., a response to the first encrypted information).)
wherein the requesting party is another user in the blockchain-based economic identity and transaction platform. (see Seger at 8:29-38: In some implementations, information component 132 may receive second information from one or more parties. The second information may include a response to information presented to the given party that is included in a given payload of a given information transaction intended for (e.g., received by) the given party. Information component 132 may be configured to receive second information from the first party. The second information may include a communication for the second party (e.g., a response to the first encrypted information).)

Per Claim 3: The combination of Seger, Kortina, and Graves discloses the subject matter of claim 1, from which claim 3 depends.  Seger further discloses:
wherein the economic identity further comprises at least one of employment history information, education history information, property ownership information, or medical history information for the user, and wherein the at least one of employment history information, education history information, property ownership information, or medical history information is stored in the blockchain. (Examiner’s Note: the claimed specific data of employment history information, education history information, property ownership information, or medical history information has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this data other than storing it.  However, for compact prosecution purposes, the following citation is provided: see Seger at 3:9-18: In some implementations, for example, the various applications may include: exchange of financial information; managing rewards points; storing and exchanging transaction-specific payment tokens; facilitating remittance services; reconciling accounts across disparate entities (e.g., subsidiaries and/or partners); consolidating discrete business unit ledgers; replacing legacy core settlement systems; transferring health care information; and/or other applications.)

Per Claim 7: 
wherein the transactions comprise at least one of a funds transfer, medical treatment authorization, or food assistance authorization. (see Seger at 3:9-18: In some implementations, for example, the various applications may include: exchange of financial information; managing rewards points; storing and exchanging transaction-specific payment tokens; facilitating remittance services; reconciling accounts across disparate entities (e.g., subsidiaries and/or partners); consolidating discrete business unit ledgers; replacing legacy core settlement systems; transferring health care information; and/or other applications.)

Per Claims 23, 30, and 34: The combination of Seger, Kortina, and Graves discloses the subject matter of claims 1, 29, and 33, from which claims 23, 30, and 34 depend, respectively.  Seger further discloses:
wherein the blockchain is a permissioned blockchain (see Seger at 5:42-44: In some implementations, the distributed ledger may include a private distributed ledger provided and/or managed by system 100.)
However, Seger fails to disclose, but Kortina discloses:
wherein the trust relationship between the user and the one or more of the other users has been established by acceptance, by the one or more of the other users, of a request or invitation to connect from the user, (see Kortina at ¶¶ 63-64: If the system returns that no user matches the criteria, user A is prompted to automatically invite them to the service and established a trusted relationship. In another example, while logged in to the system user A can enter the email address, phone number, or any other uniquely identifiable personal communication handle for the entity. The entity is prompted that user 
the user and the other users in the blockchain-based economic identity and transaction platform having been enrolled by an enrollment engine of the blockchain-based economic identity and transaction platform. (see Kortina at ¶ 54: Initially, a user signs up through a process via various modules and links. In one embodiment the user enters into the user profile in the trust based transaction system personal profile information, for example, electronic mail address (email) or mobile telephone number. The personal profile information establishes the user's identity within the trust based transaction system. The user profile also includes a social profile, for example, details of the user's online social network or networks. The user also enters credit card or other financial profile information, for example, credit card accounts, bank accounts, and other financial transaction instruments. The financial information is verified with test authorizations and the email address is verified with a confirmation email. In another embodiment the user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seger with Kortina.  One of ordinary skill in the art would have been motivated to include a user accepting a proposed trust relationship to more easily exchange information between users in Seger.  Further, one of ordinary skill in the art would have been motivated to enroll users into the blockchain system so that only authorized users may access and use the private blockchain disclosed in Seger.

Claims 4-5, 24-25, 31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seger, Kortina, and Graves as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2019/0197534 to Alastair.
Per Claim 4: The combination of Seger, Kortina, and Graves discloses the subject matter of claim 1, from which claim 4 depends.  However, the combination of Seger, Kortina, and Graves fails to disclose, but Alastair, an analogous art of blockchain, discloses:
wherein the identity information comprises an image of the person, and (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this specific description of the identity information.  However, for compact prosecution purposes, the following citation is provided: see Alastair at ¶ 31: Preferably, data is captured from a photo ID and cross-
wherein the identity information further comprises at least one of a name, government identifier, fingerprint, or eye pattern information. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this specific description of the identity information.  However, for compact prosecution purposes, the following citation is provided: see Alastair at ¶ 31: Preferably, data is captured from a photo ID and cross-checked against an image captured at registration time (for example, if registering via an app, a selfie could be taken using the device's camera and cross-checked against the photo ID to ensure the user is registering with his or her own ID).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the data disclosed in Alastair in the information transactions disclosed in Seger.  One of ordinary skill in the art would have been motivated to include such information to, for example, securely facilitate the exchange of such information.

Per Claim 5: 
wherein the image of the person is used in authorizing the transactions. (see Alastair at ¶ 31: User data could be input manually or it could be obtained from other data sources or it could be captured from physical documents such as passports, payment cards etc via a camera on a user device or similar. Preferably, know your client (KYC) and anti-money-laundering (AML) checks are performed when setting up a user—where data is being captured from physical documents such as those indicated above, KYC and AML may be made using the captured images of these documents. Preferably, data is captured from a photo ID and cross-checked against an image captured at registration time (for example, if registering via an app, a selfie could be taken using the device's camera and cross-checked against the photo ID to ensure the user is registering with his or her own ID).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seger and Kortina to include using an image of a user to authorize a transaction as disclosed in Alastair.  One of ordinary skill in the art would have been motivated to do so to further authenticate the user requesting a transaction.

Per Claims 24, 31, and 35: The combination of Seger, Kortina, and Graves discloses the subject matter of claims 1, 29, and 33, from which claims 24, 31, and 35 depend, respectively.  Seger further discloses:
wherein the encrypted identity information is stored in a block of the blockchain, the operations further comprising, as part of the enrolling the person in the blockchain-based economic identity and transaction platform: (see Seger at 14:42-45: At operation 324, the second information may be encrypted. The second information See also 15:2-5: At operation 340, ledger 302 may reach a consensus via a consensus protocol. At operation 342, a new instance of the distributed ledger, including the addition of the second information transaction 330, may be created and distributed.  See also 6:7-11: Continuing the non-limiting example, the information may include and/or be associated with one or more of know your customer (KYC) data; anti-money laundering (AML) data; and/or other financial data.  See also 5:36-44: In some implementations, the distributed ledger may include one or more of a public ledger, a blockchain, a consensus ledger, a distributed database, and/or another verified record log. In some implementations, the distributed ledger may include a public distributed ledger. By way of non-limiting example, the public distributed ledger may include a Ripple® ledger. In some implementations, the distributed ledger may include a private distributed ledger provided and/or managed by system 100.)
However, the combination of Seger, Kortina, and Graves fails to disclose, but Alastair discloses:
 establishing, based on the encrypted identity information, a unique identifier associated with the person; and (see Alastair at ¶ 79: Upon the user wishing to use the data protection system 10 to provide information to a system/service 60, the user provides an identifier to the system/service 60 that enables the data protection system 10 to identify the user and his or her stored personal data 25.)
storing at least one of employment information, property ownership information, or economic information in the blockchain in association with the unique identifier, as part of the economic identity. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with the specific data other than storing it.  However, for compact prosecution purposes, the following citation is provided: see Alastair at ¶ 29: User data may be subdivided into components. For example, an address could be subdivided into number, street, town, postcode etc. A date of birth could be subdivided into day, month and year. Financial account information (such as bank account, credit debit or charge card accounts, e-payment and other account/payment types) could be subdivided, not only into items such as identifier of financial provider, relevant dates, CVV codes etc but also to subdivide important numbers such as card/account number.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seger with Alastair to generate a user identifier from encrypted identification information disclosed in Seger.  One of ordinary skill in the art would have been motivated to do so to ensure that no two users have the same identifier, thereby reducing the chances of the incorrect party receiving or accessing sensitive information.

Per Claim 25: The combination of Seger, Kortina, Graves, and Alastair discloses the subject matter of claim 24, from which claim 25 depends.  However, the combination of Seger, Kortina, and Graves fails to disclose, but Alastair discloses:
wherein establishing the unique identifier comprises designating the encrypted identity information as the unique identifier. (see Alastair at ¶ 79: Upon the user wishing to use the data protection system 10 to provide information to a system/service 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seger with Alastair to generate a user identifier from encrypted identification information disclosed in Seger.  One of ordinary skill in the art would have been motivated to do so to ensure that no two users have the same identifier, thereby reducing the chances of the incorrect party receiving or accessing sensitive information.

Claims 26-28, 32, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seger, Kortina, and Graves as applied to claims 1, 29, and 33 above, and further in view of U.S. Patent Pub. No. 2017/0324750 to Khan and U.S. Patent No. 8,572,711 to Klau et al.
Per Claims 26, 32, and 36: The combination of Seger, Kortina, and Graves discloses the subject matter of claims 1, 29, and 33, from which claims 26, 32, and 36 depend, respectively.  Seger further discloses:
identifying a recipient for a given transaction of the transactions; (see Seger at 6:35-38: As such, for example, identification component 124 may not be required to read through the entire contents of the first information transaction to identify that it is intended for the first party.)
after verifying the first stage authentication data, retrieving identity information for the recipient from one or more blocks in the blockchain, wherein the retrieved identity information includes a digitally encrypted [data] of the recipient; (see Seger at 14:37-40: In some implementations, at operation 322, the second information may be received by system 301. The second information may include a See also 14:42-45: At operation 324, the second information may be encrypted. The second information may be encrypted with a second public key associated with the second party.)
decrypting the encrypted [data] of the recipient; (see Seger at 7:63-65: The encrypted information may be decrypted with one or more private keys corresponding to the public keys with which the information was decrypted.)
transmitting the decrypted [data] of the recipient; (see Seger at 8:29-38: In some implementations, information component 132 may receive second information from one or more parties. The second information may include a response to information presented to the given party that is included in a given payload of a given information transaction intended for (e.g., received by) the given party. Information component 132 may be configured to receive second information from the first party. The second information may include a communication for the second party (e.g., a response to the first encrypted information).)
However, the combination of Seger, Kortina, and Graves fails to disclose, but Khan, an analogous art of in-person authentication, discloses:
generating first stage authentication data; (see Khan at ¶ 65: In contrast, with second PHYSAP 155B, a similar process as depicted with respect to first PHYSAP 155A may be employed, resulting in a second PhysID 160D, electronic ID document (EleID) 160B, and fractal 160C. The fractal 160C may, for example be a fractal image or be a fractal image with embedded encrypted data such as described by the inventors within U.S. Provisional Patent Application 62/086,745 entitled “Verifiable Credentials and Methods 
receiving an indication that the first stage authentication data has been provided to a verification agent; (see Khan at ¶ 104: In either instance the OED generates a third message “3” which is transmitted to the IA 610. This may be the fractal 715 together with information associated with the OED or information extracted, i.e. decrypted, from the fractal 715 or acquired as part of the communications between OED and PED. Within an embodiment of the invention this information may include a one-time identification number embedded within the fractal 715, or a hash value of the one-time identification number. This one-time identification number and/or the fractal 715 may have been communicated by the IA 610 to the user's PED in response to the first message “1.”)
verifying the first stage authentication data; (see Khan at ¶ 105: Accordingly, the IA Server based upon the information extracted from the fractal 715 and/or information received with the message “3” establishes, through request “4” to Attribute Provider 135 and PhysAp 155N, personal information. This personal information is provided back to the IA 610 by Attribute Provider 135 and PhysAp 155N as first response “5”. This response “5” may include appropriate identity attribute information relating to the PhysID and/or EleID as well as a representation of the PhysID and/or EleID.)
[[upon receiving a confirmation that the decrypted image of the recipient matches a second person,]] the second person being in the presence of the verification agent, generating and transmitting second stage authentication data; (see Khan at ¶ 65: In contrast, with second PHYSAP 155B, a similar process as depicted with respect to first PHYSAP 155A may be employed, resulting in a second PhysID 160D, electronic ID 
receiving an indication that the second stage authentication data has been provided to the verification agent; and (see Khan at ¶ 104: In either instance the OED generates a third message “3” which is transmitted to the IA 610. This may be the fractal 715 together with information associated with the OED or information extracted, i.e. decrypted, from the fractal 715 or acquired as part of the communications between OED and PED. Within an embodiment of the invention this information may include a one-time identification number embedded within the fractal 715, or a hash value of the one-time identification number. This one-time identification number and/or the fractal 715 may have been communicated by the IA 610 to the user's PED in response to the first message “1.”)
after verifying the second stage authentication data, determining that the second person is the recipient and authorizing the transaction. (see Khan at ¶ 106: As such the EleIDAp in execution upon the user's PED provides information against which the officer with the information upon their OED can compare. As such the officer would be seeking to verify that the EleIDs match and the unique identifiers match. Optionally, as indicated within third OED configuration 720C the IA 610 may have communicated a second fractal 745 to the OED within second response “6.” This second fractal 745 may for example be a fractal associated with the PhysID and/or EleID and bound to it at issuance (optionally this is also part of the PhysID and/or EleID. Optionally, the fractal, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seger and Kortina to send first authentication data, verify the first authentication data, send second authentication data, and verify the second authentication data as disclosed in Khan.  One of ordinary skill in the art would have been motivated to do so to ensure the purported buyer is the actual buyer in a transaction by verifying the identity of the buyer.  Further, it would have been a simple substitution to replace the personal information in Seger with the photo ID disclosed in Khan (see Khan at ¶ 58).  Further, generating and transmitting second stage authentication data and receiving an indication that the second stage authentication data has been provided to the verification agent is a mere duplication of the steps relating to the first stage authentication data and is therefore obvious (see MPEP 2144.04(VI)(B)).
However, the combination of Seger, Kortina, Graves, and Khan fails to disclose, but Klau, an analogous art of identity verification, discloses sending authentication data upon receiving confirmation that photographic ID matches the user (see Klau at 1:57-2:1:  The clerk performs a physical inspection of the information presented by the identity verifier system to the independently issued verification information (government photo ID, etc). The clerk inputs whether the information presented by the user matches the information presented by the identity verifier system. Based on the clerk's input, the identity broker system sends to the user computing device a message indicating whether the verification was confirmed or declined, and may also return the identification number of the government photo ID (e.g., passport, driver's license) that was used to perform the identity check.)


Per Claim 27: The combination of Seger, Kortina, Graves, Khan, and Klau discloses the subject matter of claim 26, from which claim 27 depends.  Seger further discloses:
wherein the retrieved identity information for the recipient is encrypted, and (see Seger at 14:42-45: At operation 324, the second information may be encrypted. The second information may be encrypted with a second public key associated with the second party.)
wherein decrypting the encrypted image of the recipient  includes requesting and receiving a decryption token. (see Seger at 5:3-13: Key component 122 may be configured to obtain a given private key associated with a given party in order to decrypt information encrypted with a given corresponding public key that was intended for (e.g., received by) the given party. In some implementations, key component 122 may be configured to securely store, obtain, and/or provide one or both of public keys or private keys associated with one or more parties such that information included in a given payload that is included in a given information transaction may be encrypted and/or decrypted.)

Per Claim 28: The combination of Seger, Kortina, Graves, Khan, and Klau discloses the subject matter of claim 26, from which claim 28 depends.  However, Seger fails to disclose, but Kortina discloses:
the storing the records of trust relationships includes storing a record of a trust relationship between the recipient and the user; (see Kortina at ¶ ¶ 35: The financial trust graph is a sum-total of data stored in the system database (or databases) about individuals, their relationships to other entities, and their relationships to each other via trusted financial links. The financial trust graph may be used to generate information and quantifiable statistics about the trustworthiness of individuals and groups. The system also includes financial trustworthiness algorithms based on the profiles and connections established in the system.  See also ¶ 53: In a third state 280, each user trusts the other user. In this state, user B can pull money from user A without further authorization from user A. Likewise, user A can pull money from user B without further authorization from user B.)
the authorizing transactions further includes, prior to generating the first stage authentication data, establishing the record of the trust relationship between the recipient and the user; and (see Kortina at ¶ ¶ 35: The financial trust graph is a sum-total of data stored in the system database (or databases) about individuals, their relationships to other entities, and their relationships to each other via trusted financial links. The financial trust graph may be used to generate information and quantifiable statistics about the trustworthiness of individuals and groups. The system also includes financial trustworthiness algorithms based on the profiles and connections established in the system.  See also ¶ 53: In a third state 280, each user trusts the other user. In this state, 
the storing records of the transactions includes storing a record of the given transaction in association with the recipient. (see Kortina at ¶ 76: For each transaction all information on each step of the transaction is stored in the system transaction history database 230 with time stamps and all relevant metadata in order to facilitate credit-worthiness scoring. In one embodiment the data would be stored in a transaction history database 230 that stores details of each transaction involving the trust based transaction system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seger with Kortina.  One of ordinary skill in the art would have been motivated to modify Seger to store trust relationships and records of transactions in the blockchain as opposed to the databases storing such information in Kortina to make such information and transactions more difficult to repudiate, thereby reducing fraud.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 5,491,750 discloses a method is provided for authenticating communication partners utilizing communication flows which are passed over an insecure communication channel. The method includes a number of method steps. A trusted intermediary is provided which is capable of communication with the communication partners over the insecure communication channel. A plurality of long-lived secret keys 
U.S. Patent Pub. No. 2002/0026582 discloses an entity which executes person authentication such as a service provider (SP) and a user device (UC) receives a request for person authentication from an entity which requests person authentication. The entity which requests person authentication can vary in form. The entity which executes person authentication decrypts the template by using a person identification certificate that can be owned by the entity which executes person authentication or provided from the outside, compares the template with sampling information input by a user and notifies the entity 
U.S. Patent Pub. No. 2005/0283608 discloses a method, system, and program for user controlled anonymity when evaluating into a role are provided. An anonymous authentication controller enables a user to control anonymity of the user's identity for role based network accesses to resources, without requiring reliance on any single third party to maintain user anonymity. First, a role authentication certificate is received from a role authenticator, wherein the role authentication certificate certifies that the holder of the role authentication certificate is a member of a particular role without allowing the role authenticator issuing the role authentication certificate the ability to track an identity of a user holding the role authentication certificate. Next, an anonymous channel is established for anonymously presenting the role authentication certificate to a resource protector, wherein the resource protector requires the user to authenticate into the particular role to access a resource, wherein the role authentication certificate authenticates the user into the particular role without enabling the resource protector to ascertain the identity of the user, such that the user is in control of maintaining user anonymity for authenticated role-based accesses.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                            

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685